Opinion
Per Curiam,
Petitioner challenges his 1958 conviction in reliance on the decisions in Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), and Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356 (1957).
Having concluded in Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965), that the mandate of Escobedo is not to be given retrospective application, Negri is here controlling. We find no merit in petitioner’s remaining contention. See Commonwealth ex rel. Sleighter v. Banmiller, 392 Pa. 133, 139 A. 2d 918 (1958).*
Order affirmed.
Mr. Justice Cohen dissents.

 Cf. Culombe v. Connecticut, 367 U.S. 568, 81 S. Ct. 1860 (1961); Gallegos v. Nebraska, 342 U.S. 55, 72 S. Ct. 141 (1951).